DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 211-230 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 211, 215-218, and 222-230 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Cremens (US 2754092).
	Re Clm 211:  Cremens discloses a kit for assembly of a railing system (as shown in fig 1) comprising: an upper rail member (9); a lower rail member (10); an upper continuous projection (9b) extending from the upper rail member; a lower continuous projection (10b) extending from the lower rail member; and a plurality of posts (11 with end members 13 and 14) for disposition between the upper and lower rail members (See figs); wherein for each one of the posts, independently, the post is configured to receive the upper continuous projection with effect that lateral displacement of the post, relative to the upper rail member, is restricted, and is also configured to receive the lower continuous 
Re Clm 215:  Cremens discloses wherein the upper continuous projection includes a longitudinal axis that is parallel, or substantially parallel, to the central longitudinal axis of the upper rail member, and wherein the lower continuous projection includes a longitudinal axis that is parallel, or substantially parallel, to the central longitudinal axis of the lower rail member (see figs). 
Re Clm 216:  Cremens discloses wherein the upper continuous projection extends from an inwardly facing surface of the upper rail member and the lower continuous projection extends from an inwardly facing surface of the lower rail member, and wherein the upper rail member, the lower rail member, and the plurality of posts are co-operatively configured so that, while: (i) the upper continuous projection is received by the post, and (ii) the lower continuous projection is received by the post, the inwardly facing surface of the upper rail member is opposing the inwardly facing surface of the lower rail member (see figs). 
	Re Clm 217:  Cremens discloses wherein for each one of the posts, independently, the post defines a recess (13a), for receiving the upper continuous projection, at the upper end of the post, and wherein for each one of the posts, independently, the post defines a recess (14a), for receiving the lower continuous projection, at the lower end of the post. 
Re Clm 218:  Cremens discloses a kit for assembly of a railing system (as shown in fig 1) comprising: an upper rail member (9); a lower rail member (10); an upper continuous projection (9b) extending from the upper rail member; a lower continuous projection (10b) extending from the lower rail member; and a plurality of posts (11 with end members 13 and 14) for disposition between the upper and lower rail members (See figs); wherein for each one of the posts, independently, the post is 
Re Clm 222:  Cremens discloses wherein the upper continuous projection includes a longitudinal axis that is parallel, or substantially parallel, to the central longitudinal axis of the upper rail member, and wherein the lower continuous projection includes a longitudinal axis that is parallel, or substantially parallel, to the central longitudinal axis of the lower rail member (see figs). 
Re Clm 223:  Cremens discloses wherein the upper continuous projection extends from an inwardly facing surface of the upper rail member and the lower continuous projection extends from an inwardly facing surface of the lower rail member, and wherein the upper rail member, the lower rail member, and the plurality of posts are co-operatively configured so that, while: (i) the upper continuous projection is received by the post, and (ii) the lower continuous projection is received by the post, the inwardly facing surface of the upper rail member is opposing the inwardly facing surface of the lower rail member (see figs). 
	Re Clm 224:  Cremens discloses wherein for each one of the posts, independently, the post defines a recess (13a), for receiving the upper continuous projection, at the upper end of the post, and wherein for each one of the posts, independently, the post defines a recess (14a), for receiving the lower continuous projection, at the lower end of the post. 
	Re Clm 225:  Cremens discloses a kit for assembly of a railing system (as shown in fig 1), comprising: a first rail member (9); a plurality of posts (11 with ends 13 and 14); and a first positioning system defined by at least one projection (9b), wherein each one of the at least one projection of the first positioning system extends from the first rail member; wherein the posts are configured to interact 
	Re Clm 226:  Cremens discloses wherein the interaction includes the receiving of the at least one projection of the first positioning system by the posts ribs 9b and 10b with grooves 13a and 14a). 
Re Clm 227:  Cremens discloses wherein each one of the posts, independently, includes a first end (@ 13), and a first recess is defined at the first end, and wherein the interaction includes the receiving of the at least one projection of the first positioning system by the first recesses of the posts (see figs). 
Re Clm 228:  Cremens discloses a kit for assembly of a railing system (as shown in fig 1), comprising: a first rail member (9); a plurality of posts (11 with ends 13 and 14); and a first positioning system defined by at least one projection (9b), wherein each one of the at least one projection of the first positioning system extends from the first rail member; wherein the posts are configured to interact with the first positioning system with effect that the first positioning system restricts rotation of the posts about their axes.  Examiner notes that col 3, lines 11-15 disclose that the ribs 9b and 10b fit snugly with grooves 13a and 14a of the post end members that would indeed restrict rotation of the posts.
	Re Clm 229:  Cremens discloses wherein the interaction includes the receiving of the at least one projection of the first positioning system by the posts ribs 9b and 10b with grooves 13a and 14a). 
Re Clm 230:  Cremens discloses wherein each one of the posts, independently, includes a first end (@ 13), and a first recess is defined at the first end, and wherein the interaction includes the receiving of the at least one projection of the first positioning system by the first recesses of the posts (see figs). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 212-214 and 219-221 are rejected under 35 U.S.C. 103 as being unpatentable over Cremens (US 2754092).
	Re Clms 212-214 and 219-221:  Cremens fails to disclose the exact claimed dimensions of the width, height, and length of the upper/lower continuous projection.
	However, it would have been obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the present invention to have provided the upper/lower continuous projection(s) to have a width of at least about 1/8 inch, the height of at least about 1/16 inch, and the length of at least about 12 inch, since such a modification would have involved a mere change in the size of a component.   Examiner notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678